Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to communication filed on 5/19/2022. 
Claims 1-18 are pending.

Response to Arguments
Applicant’s argument(s) filed on 5/19/2022, with respect to claim(s) 1-18 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Noriyuki et al (EP1193903 A1) in view of Menachem et al (US20180004705 A1).
		
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


1.	Claim(s) 1, 2, 5, 7, 10, 11, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Noriyuki et al (EP1193903 A1) in view of Menachem et al (US20180004705 A1).
With respect to independent claims:
Regarding claim(s) 1,  Menachem et al  teach a method for data transfer, comprising: transmitting a sequence of data packets, including at least a first packet and a second packet transmitted subsequently to the first packet, from a first computer over a network to a second computer in a single remote direct memory access (RDMA) data transfer transaction of a given type, selected from among first and second types of transactions; (Noriyuki, Fig. 3(b), Fig. 18; [0034]-[0036], [0008]-[0010]; in Fig. 18 for instance the sequence of data packets corresponds to the data packets with SNs 1-16 sent from the transmission station, i.e., a first computer, to a receiving station, i.e., a second computer, according to a ARQ selective repeat, SR, or go-back-N, GBN, method, wherein the data packets with SNs 1-16 comprise a first packet with SN3 or SN 12 as well as a second packet with SN 4 or SN 13)
upon receipt of the second packet at the second computer without previously having received the first packet, sending a negative acknowledgment (NAK) packet from the second computer over the network to the first computer, indicating that the first packet was not received; (Noriyuki, Fig. 3(b), Fig. 18; [0038]-[0039] and [0043] or [0010]; for instance in fig. 18 the NAK corresponds to the retransmission demand sent from the receiving station to the transmission station upon receipt of the second packet with SN 4 or SN 13 without previously having received the first packet with SN 3 or SN 12, respectively.)
selecting a retransmission mode responsively to the type of the transaction, such that when the transaction is of the first type, the first packet is retransmitted from the first computer to the second computer in response to the NAK packet without retransmitting the second packet, and when the transaction is of the second type, both the first and second packets are retransmitted from the first computer to the second computer in response to the NAK packet; and(Noriyuki, Fig. 3(b), Fig. 18; [0041 ]-[0043] or [0003] and [0010]; for instance in fig. 18 the selection of the retransmission mode is done in accordance with the type of the transaction, which is indicated by the retransmission demand and which is either based on an SR scheme, i.e., a first type of transaction, where, as disclosed in [0003], only the NACKed packets are retransmitted, or based on an GBN scheme, i.e., a second type of transaction, where, as disclosed in [0003], all data packets subsequent to a first erroneous packet are retransmitted)
in response to the NAK packet, retransmitting one or more of the data packets from the first computer to the second computer in accordance with the selected retransmission mode. (Noriyuki, Fig. 3(b), Fig. 18; [0041]-[0043] or [0010]; for instance in fig. 18 the retransmission of the packet with SN 3 is performed in accordance with a retransmission mode based on SR or the retransmission of the packets with SNs 10-14 is performed in accordance with a retransmission mode based on GBN.)
However, the prior art fails to teach transmitting a sequence of data packets, including at least a first packet and a second packet transmitted subsequently to the first packet, from a first computer over a network to a second computer in a single remote direct memory access (RDMA) data transfer transaction of a given type.
 Menachem et al  teach transmitting a sequence of data packets, including at least a first packet and a second packet transmitted subsequently to the first packet, from a first computer over a network to a second computer in a single remote direct memory access (RDMA) data transfer transaction of a given type. (Menachem, [0020], an RDMA write transaction (first type of the transaction), in which the first NIC initiates the transaction as the requester. If the second NIC receives a given packet in the sequence without first having received all of the other preceding packets in the sequence,)
Therefore, it would have been obvious to a person of ordinary skill to use transmitting a sequence of data packets, including at least a first packet and a second packet transmitted subsequently to the first packet, from a first computer over a network to a second computer in a single remote direct memory access (RDMA) data transfer transaction of a given type as taught by Menachem et al. The motivation/suggestion would have been because there is a need to improve the performance in RDMA retransmission. Additionally, the cited references are in the field of communication, as is the current application, and thus, are in analogous arts.
	
Claim(s) 10 is/are substantially similar to claim 1, and is thus rejected under substantially the same rationale.

With respect to dependent claims:
Regarding claim(s) 2, Noriyuki-Menachem teaches the method according to claim 1, wherein the transactions of the first type comprise RDMA Write and Read transactions, and the transactions of the second type comprise Send transactions. (Menachem, [0028], to initiate an RDMA transaction, such as an RDMA write or read operation (first types of transactions) to or from computer 24, host processor 40 posts a WQE in the appropriate work queue 46 and notifies NIC 32 that the WQE is awaiting execution. [0020], a first NIC, which couples a first computer to a network, transmits a sequence of data packets over the network to a second NIC, coupled to a second computer, in an RDMA data transfer transaction (the second type of transaction).)
Regarding claim(s) 5, Noriyuki-Menachem teaches the method according to claim 1, wherein transmitting the sequence of the data packets comprises, after retransmitting the first packet in the transaction of the first type, completing the RDMA data transfer transaction by transmitting at least a third packet subsequent to the second packet in the sequence from the first computer to the second computer. (Menachem, [0021], the first NIC will typically transmit only those packets that the second NIC did not receive, so that the retransmission consumes no more bandwidth than is actually necessary. The second NIC holds the received packets in a memory buffer (which may be in the NIC, or a part of the host memory, or in any other available memory resource) until the retransmitted packets are received, as well, thus completing the data transfer transaction. The second NIC can then rearrange the data from the packet payloads in the proper, original order, for delivery to the process on the second computer to which the transaction was directed.)
Regarding claim(s) 7, Noriyuki-Menachem teaches the method according to claim 1, wherein the NAK packet indicates a first packet serial number of the first packet, and wherein retransmitting the one or more of the data packets comprises retransmitting both the first packet and at least a third packet having a third packet serial number higher than the first packet serial number so as to cause the second computer to acknowledge receipt of the third packet. (Menachem, claim 3. The method according to claim 2, wherein transmitting the sequence of the data packets comprises, after retransmitting the first packet, completing the RDMA write operation by transmitting at least a third packet subsequent to the second packet in the sequence from the first computer to the second computer.)

Claim(s) 11 is/are substantially similar to claim 2, and is thus rejected under substantially the same rationale.
Claim(s) 14 is/are substantially similar to claim 5, and is thus rejected under substantially the same rationale.
Claim(s) 16 is/are substantially similar to claim 7, and is thus rejected under substantially the same rationale.

2.	Claim(s) 3, 4, 6, 8, 9, 12, 13, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Noriyuki et al (EP1193903 A1) in view of Menachem et al (US20180004705 A1) in view of Galon et al (US 9692560B1)
Regarding claim(s) 3, the prior art fails to teach the method according to claim 2, wherein the transactions of the second type further comprise RDMA Write with Immediate transactions.  
However, Galon et al teach wherein the transactions of the second type further comprise RDMA Write with Immediate transactions.  (Galon, col.8; the following table specifies for whom the associated LRCETH header refers to as data receiver, Requester or Responder:: 01001	RDMA WRITE Last with Immediate	Requester)
Therefore, it would have been obvious to a person of ordinary skill to use wherein the transactions of the second type further comprise RDMA Write with Immediate transactions as taught by Galon et al. The motivation/suggestion would have been because there is a need to provide modifications or additions to the RoCE standard to make it more desirable and efficient. Additionally, the cited references are in the field of communication, as is the current application, and thus, are in analogous arts.

Regarding claim(s) 4, Noriyuki-Menachem-Galon teaches the method according to claim 2, wherein the transactions of the first type further comprise RDMA Atomic transactions. (Galon, col.15, FIG. 4 shows a process 400 for processing received packets at a responder, according to one aspect. This may be for any packet type, for example, a RDMA read, write request, an atomic request and others.)

Regarding claim(s) 6, Noriyuki-Menachem-Galon teaches the method according to claim 1, wherein retransmitting the one or more of the data packets comprises, after retransmitting the first packet in the transaction of the second type, retransmitting all of the data packets in the sequence, including the second packet, that were transmitted following the first packet. (Galon, col.11, lines 40-62; the requestor, as a data sender (second type of the transaction), may also have its retransmission timer expired, indicating that the response packet (including possibly a NAK sequence error packet) have been lost in the network. This effectively causes the requester to stop current transmission, and retransmit all the packets, starting from a last acknowledged PSN (or possibly even start retransmitting from an “older” PSN, which is the beginning of a work queue which was partially lost).The responder, as a data receiver, drops all out of order packets, and waits until all packets, i.e. ones that were lost in the network as well as ones that were received out-of-order and dropped, are retransmitted back from the sender.)

Regarding claim(s) 8, Noriyuki-Menachem-Galon teaches the method according to claim 1, wherein the first and second computers are connected to the network by respective first and second network interface controllers (NICs), and wherein selecting the retransmission mode comprises deciding which of the packets are to be retransmitted responsively to a capability of the second NIC to handle the data packets that are received out of order. (Galon, col.11, lines 40-62; [0039], combined NAK packet 80 identifies, in this case, multiple packets in the sequence, including both of packets #3 and #6, that were not received at computer 24. Alternatively, combined NAK packet 80 may specify how many packets 36 need to be retransmitted or a range of packet serial numbers for retransmission. Further alternatively or additionally, combined NAK packet 80 can identify not only the packet or packets that were not received, but also one or more packets that NIC 32 of computer 24 did receive, for example, the last packet 36 that was received before the timeout — packet #8 in this example. NIC 32 of computer 22 will then retransmit two packets 70, corresponding to the original packets #3 and #6, and will then resume transmission at the next packet 36 in the original sequence. the requestor, as a data sender (second type of the transaction), may also have its retransmission timer expired, indicating that the response packet (including possibly a NAK sequence error packet) have been lost in the network. This effectively causes the requester to stop current transmission, and retransmit all the packets, starting from a last acknowledged PSN (or possibly even start retransmitting from an “older” PSN, which is the beginning of a work queue which was partially lost).The responder, as a data receiver, drops all out of order packets, and waits until all packets, i.e. ones that were lost in the network as well as ones that were received out-of-order and dropped, are retransmitted back from the sender.)

Regarding claim(s) 9, Noriyuki-Menachem-Galon teaches the method according to claim 1, wherein the first and second computers are connected to the network by respective first and second network interface controllers (NICs), and wherein the method comprises: when the transaction is of the first type, writing data from the second packet to a memory of the second computer before receiving the retransmitted first packet; and (Menachem, [0035], Upon receiving packet #4, NIC 32 of computer 24 sends NAK packet 38 back to computer 22, indicating that packet #3 was not received. In the meanwhile, NIC 32 of computer 24 continues to receive the additional packets 36 in the sequence that were transmitted by the NIC of computer 22 and stores the data from these packets in memory 42 of computer 24.)
when the transaction is of the second type, discarding the second packet that was received without previously having received the first packet, and writing the data from both the first and second packets to the memory of the second computer after receiving the retransmitted first and second packets. (Galon, col.11; the requestor, as a data sender (second type of the transaction), may also have its retransmission timer expired, indicating that the response packet (including possibly a NAK sequence error packet) have been lost in the network. This effectively causes the requester to stop current transmission, and retransmit all the packets, starting from a last acknowledged PSN (or possibly even start retransmitting from an “older” PSN, which is the beginning of a work queue which was partially lost).)

Claim(s) 12 is/are substantially similar to claim 3, and is thus rejected under substantially the same rationale.
Claim(s) 13 is/are substantially similar to claim 4, and is thus rejected under substantially the same rationale.
Claim(s) 15 is/are substantially similar to claim 6, and is thus rejected under substantially the same rationale.
Claim(s) 17 is/are substantially similar to claim 8, and is thus rejected under substantially the same rationale.
Claim(s) 18 is/are substantially similar to claim 9, and is thus rejected under substantially the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUJI CHEN whose telephone number is (571)270-0365.  The examiner can normally be reached on 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRIVASTAVA VIVEK can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WUJI CHEN/
Examiner, Art Unit 2449

	/VIVEK SRIVASTAVA/             Supervisory Patent Examiner, Art Unit 2449